 TOM'S FORD, INC.Tom's Ford, Incorporated and Amalgamated LocalUnion No. 355. Cases 22-CA-7103 and 22-RC-6840October 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 20, 1977, Administrative Law Judge PhilW. Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda statement of position concerning Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge, tomodify his remedy so that interest is computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977),3 and to adopt his recommendedOrder, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Tom's Ford, Incorporated, Keyport, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Insert the following as paragraph I(a) andreletter the subsequent paragraphs accordingly:"(a) Laying off, discharging, or discriminatingagainst employees for joining or supporting Amalga-mated Local Union No. 355, or any other labororganization."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has requested oral argument. This request is denied asthe record and exceptions adequately present the issues and the positions ofthe parties.2 In light of our finding that Gordon Scala is not a supervisor and thatSteven Elyar, Victor Webb, and Richard Webber are eligible voters, theActing Regional Director is ordered to open and count these fourchallenged ballots in Case 22-RC-6840 and to issue the appropriatecertification.3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 Although the Administrative Law Judge made a finding of unlawfuldischarge, he inadvertently omitted from his recommended Order the233 NLRB No. 2paragraph stating that the Respondent shall cease and desist from suchconduct. We shall modify his recommended Order accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT lay off, discharge, or discriminateagainst employees for joining or supportingAmalgamated Local Union No. 355, or any otherlabor organization.WE WILL NOT interrogate employees concern-ing their knowledge of the Union and itsorganizational activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer full reinstatement to StevenElyar, Victor Webb, and Richard Webber andgive them backpay with interest for their loss ofearnings and restore their seniority and theprivileges attaching to it.TOM'S FORD,INCORPORATEDDECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge: Basedon a charge filed on July 28, 1976, by Amalgamated LocalUnion No. 355, herein Local 355 or the Union, a complaintwas issued on September 30, 1976, against Tom's Ford,Incorporated, herein Respondent or the Company, allegingviolations of Section 8(aX1) and (3) of the National LaborRelations Act, as amended. Respondent filed an answer tothe complaint denying it had engaged in the alleged matter.Both Respondent and the General Counsel filed briefs.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, and from myobservation of the witnesses and their demeanor,1I makethe following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAt all times material herein Respondent, a New Jerseycorporation, has maintained its principal office and placeof business at 200 Route 35, Keyport, New Jersey, and hasbeen continuously engaged at this location in the retail saleand servicing of new and used automobiles. Respondent'sgarage in Keyport is the only facility involved in thisproceeding.In the course and conduct of Respondent's businessoperations during the previous 12 months, Respondentderived gross revenues in excess of $500,000 from the saleand servicing of new and used automobiles, and during thisperiod Respondent purchased and caused to be shipped toits Keyport facility automobiles valued in excess of$50,000, which automobiles were shipped to said locationdirectly from States of the United States other than theState of New Jersey.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDLocal 355 is a labor organization within the meaning ofSection 2(5) of the Act.2III. THE ALLEGED UNFAIR LABOR PRACTICEThe main issue in this case is whether Respondentunlawfully discharged Steven Elyar, Victor Webb, andRichard Webber, on July 27, 1976, because they engaged inprotected union and other concerted activity, and whetherRespondent, by its Service Manager John Stillings, unlaw-fully interrogated employees in violation of Section 8(aX3)of the Act.3In May 19764 the employees of Respondent wereunrepresented for the purposes of collective bargaining.Respondent employed approximately 25 employees in theservice and parts portion of its business. Webb and Webberwere employed as line mechanics and Elyar as a new- andused-car get-ready mechanic until July 27, when all threewere discharged at the same time.5I The facts found herein are based on the record as a whole and on myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N.L.R.B. v. Walton Manufacturing Co., et al., 369 U.S. 404(1962). As to those witnesses testifying in contradiction to the findingsherein, their testimony has been discredited, either as having been in conflictwith the testimony of credible witnesses or because it was in and of itselfincredible and unworthy of belief. All testimony has been reviewed andweighed in the light of the entire record.2 The motion by the General Counsel to introduce by stipulation hisExhs. 7(a) through 1, and 8(a) through (k), is hereby granted.3 The transcript in this proceeding is hereby corrected in accordancewith the respective motions from both the General Counsel and theRespondent, dated May 4 and 9. 1977. Subsequent to the above dates, theRespondent also filed additional motions on May 18, 1977, for a new orreopening of the hearing, and a motion to file reply brief, on the basis thatIn the spring of 1976, several of Respondent's employees,including Elyar, Webb, and Webber, began to informallydiscuss the possibility of seeking union representation, andElyar then contacted an acquaintance of his, and in sodoing acquired the name of the Union. On or about July19, Elyar called the Union to inquire about seekingrepresentation for Respondent's employees, and, within afew days, Lester Horowitz, a business agent of Local 355,returned Elyar's telephone inquiry and the two men thendiscussed the possibility of a union. In the course of theirconversation it was decided that a meeting would bearranged between the Union and Respondent's employeesand the meeting was set for July 26, but during the ensuingdays between the telephone discussion and July 26, Elyarand Webb (Webber was on vacation) began speaking withother unit employees about the Union, and encouragingthem to attend the scheduled meeting. In all, the two menspoke to most of their coworkers in and around theRespondent's location while at lunch or while on coffee-break.This record also reveals that in the spring of 1976 theRespondent's service manager, John Stillings, had request-ed that six mechanics, including Elyar, Webb, and Webber,take certain mechanic skill tests offered by the NationalInstitute for Automotive Excellence. This institute is anonprofit corporation which conducts competency tests inautomotive mechanics and related areas. The Respondentpaid for the costs of the tests, but they were taken by theseemployees on their own time. It appears that a mechanicparticipating in this program may take any number of testsas one is offered for each basic area of automotive repairs,and anyone who successfully passes one or more tests isthen issued a "certification card." Of Respondent's sixemployees who took the skill tests, four of them passed inat least one area. Webb and Webber passed all of theirtests and Elyar passed four out of five, but mechanicCharles Nasso passed only one test. Each of theseindividuals then received their certification cards. Stillingsadmitted that these certificates were not a condition ofemployment with Respondent, nor are they relied on byRespondent in evaluating employees and have nothingwhatsoever to do with an employee's work performance.Stillings even recalled specifically reassuring mechanicCharles Nasso, distraught over having passed only one test,that he did not consider the tests as any criteria. However,regardless of this, Elyar, Webb, and Webber felt that theywere entitled to some monetary consideration for beingthe errors and omissions in the transcript of this hearing were so significantthat the instant record cannot stand in its present form. However, it appearsto me that with the initial motions from the parties, as indicated above,along with a letter from Capitol Hill Reporting, Inc., also rectifying certainportions of the transcript, and in consideration of all, this record is nowsufficiently corrected to substantially and adequately reflect these proceed-ings. In accordance therewith, I hereby deny the motions filed by theRespondent on May 18, 1977.4 All dates are 1976 unless stated otherwise.5 On August 13, a consent election was approved and a secret electionwas then conducted by the Board on September 15 among Respondent'sservice department employees. On October 15 the Regional Director issuedhis Report on Challenged Ballots. On December 10 the Board issued anorder directing hearing in Case 22-RC-6840. On December 28, the RegionalDirector issued an order consolidating Cases 22-CA-7103 and 22-RC-6840for hearing. As concerns Case 22-RC-6840, the only issue heard before meinvolved the supervisory status of Gordon Scala.24 TOM'S FORD, INC.certified, and particularly where, as here, Respondentenvisioned posting their certificates in the office so as toadvertise the skill of their mechanics to the general publicand to its customers. With this in mind, Webb, Elyar, andWebber, on July 26, approached John Crombine, amechanic who had been with Respondent for quite sometime, and asked Crombine to speak with Stillings on theirbehalf as to the possibility of being compensated forpassing the tests. Crombine agreed to do so, and, late in theday on July 26, he spoke with Stillings on this matter, butStillings indicated to Crombine that the final say as to anycompensation or bonus for these tests was not his decisionto make. In this conversation Stillings also asked Crombine"if there was any Union?" and Crombine then replied"there are talks of a union," and also testified that thesubject matter of a union was initially raised by Stillings.6On the evening of July 26, Elyar, Webb, and Webberwent to the scheduled union meeting where they encoun-tered approximately 11 other unit employees of Respon-dent and also representatives of Local 355, including LesterHorowitz. At this meeting, Horowitz discussed the benefitsof union representation and then showed them examples ofunion contracts in other organized shops. After thesediscussions the union representatives left the room topermit the employees to talk about the matter amongthemselves, and at this time Webb openly identified Elyar,Webber, and himself, as being the employees who hadcontacted the Union. When the union agents returned tothe meeting they then distributed union authorizationcards to the employees, and all 14 employees in attendancesigned cards and returned them to Horowitz. It was alsodecided that Elyar would be the liaison between the Unionand the employees, and Elyar was given authorizationcards to distribute to those employees who did not attendthis meeting.On the morning of July 27 Elyar handed out authoriza-tion cards in the shop to employees who had not attendedthe union meeting the evening before, including JohnCrombine. It appears that Webber also spoke withemployee Robert Smith about the union meeting,7andduring the morning a copy of a Local 355 contract withanother shop was given to Crombine. Webber recalled thatCrombine took the contract, walked away for about 10minutes, and then returned it to him.6 Stillings admitted that after hearing Crombine explain the views ofWebb, Webber, and Elyar on their request for possible compensation, hethen asked Crombine, "Was there anything else bugging these guys, is thereany union stuff going on?"I Service Manager Stillings admitted that he had the type of relationshipwith employee Smith in which Smith would come to him and tell him abouta union or about a union meeting.s Between 5 p.m., the normal quitting time, and the service meeting,Webber and Webb brought the automobile of Webber's girlfriend into theshop, put it on a lift, and removed the transmission. It appears that Webberhad received permission from Stillings on the previous day to work on thecar using Respondent's facilities.9 Stillings testified that he was speaking generally to all six employeeswho had taken the tests. Thereafter, however, Stillings testified as follows:"Well, after I asked for the licenses three times, the three fellows, Elyar,Webber, and Webb gave me no response whatsoever." Elyar, Webb, andWebber recall that Stillings asked them specifically if they would turn intheir certification cards, and also agreed that Webb voiced their feelings thatthey were entitled to some compensation for passing the tests, and furtherthat Stillings then stated that he wanted the cards submitted the followingday, and that they ultimately made some indications to do so.On July 27 a regular monthly service meeting was alsoscheduled by Respondent for 5:30 p.m., and all serviceemployees attended this shop meeting.8In the initial stagesof this meeting, Stillings discussed various topics concern-ing the shop including the desire of Respondent to acquirethe certification cards from those mechanics who hadpassed the skill tests a few weeks prior, as aforestated.Stillings acknowledged that Elyar, Webb, and Webber hadinformed him of their success on the tests, but otherwiseadmitted that he did not speak to any of them about theircertification cards prior to the shop meeting. However, atthis service or shop meeting Stillings supposedly spoke toall six employees who had taken the tests, and asked themto turn in their certificates for display. Stillings recalls theresponse to his request as being total silence fromeverybody, but said that Webb finally spoke up and statedthat he felt those employees who have passed the testsshould receive some sort of monetary compensation orbonuses before turning in their certificates.9Later on during the service meeting the employees wereshown a film, but at the end of the film Manager Stillingsasked Elyar, Webb, and Webber to wait for him in theoffice. A few minutes later Stillings walked into the office,went to his desk, and emerged with checks in his hand, andthen told the three employees involved herein that theywere being discharged. They testified that on this occasionStillings told them that he could see they were unhappywith their jobs, that he knew they were the three instigatorsof the Union, that the shop was too small to be a unionshop,10and that it would not be a union shop."Respondent argues and contends that the first knowl-edge they had concerning the Union was when BusinessAgent Horowitz appeared on the premises on July 28protesting the discharge of three employees involvedherein. Respondent maintains that the three allegeddiscriminatees were fired over a controversy between theservice manager concerning management's right to displaymechanics' certification cards which had been obtained atthe expense of the Company; that, as a result of thisdispute concerning the certification cards, the three hereinvolved became wholly uncooperative and caused theservice manager to finalize a previously tentative decisionto fire them. Respondent further contends that Elyar had"a lot of come back work" in connection with his repair0o Following the discharges, but preceding the union election, Respon-dent distributed notices to employees stating its position and included thefollowing observation: "We do not need a union in our small shop." SeeG.C. Exh. 5." Stillings testified that prior to the service meeting he had ordered finalchecks prepared for Webb, Elyar, and Webber because he anticipated anegative response from them on the matter of turning in their certificates. Aspointed out, he also had reached this conclusion before ever specificallytelling these employees to turn in their certificates as admittedly he had notasked them to do so until he mentioned the matter at the service meeting.Stillings also testified that, on the occasion for the discharges here inquestion, he spoke to each of the three individually. Stated he informedWebb that his lack of cooperation was terrible, that he was causingproblems by comparing his salary to other workers, and then expressed hisdissatisfaction with the fact that Webb only performed brake and front-endjobs. He said that he then told Elyar that it had been brought to hisattention that Elyar had a lot of "come back," and also admonished him forallegedly boasting about getting a job elsewhere; and informed Webber thathe had been careless and having problems over the last few months, and thathe, Stillings, had been giving Webber more raises than anybody.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs, that Webber, among other reasons, was involved inseveral shop accidents which resulted in considerableproperty damage, and that Webb could only do a limitedamount of brake and front-end work. Respondent alsopoints out to their poor attitudes, and maintains that onoccasions they had "boasted" about leaving the Company.Victor Webb began working for Respondent as a "linemechanic" in October 1975. His starting base pay was $160per week while his base pay on July 27, the date ofdischarge, was $180 per week and Stillings admitted thatthe wage increase was due to Webb's productivity.'2Stillings classified Webb as a "very good mechanic" onfront-end and brake work. Webb testified that his workperformance was never criticized, but, to the contrary, wascomplimented by Stillings. It does appear that Webb wasnever disciplined for any reason in the course of hisemployment with Respondent.Stillings testified that one of the reasons Webb wasdischarged was because he did not turn in his certificationcard, and because of his inability to do other than brakeand front-end work, and also causing problems bycontinually discussing his desire to receive wage increases.As pointed out, Stillings conceded that he neverspecifically asked Webb (or anyone else) for his certifica-tion card prior to the service meeting on July 27. It is alsoundisputed that Webb was hired as a brake and front-endmechanic, and Webb testified that while he was learningother procedures from employee Crombine, Stillings hadnever suggested to him that his work ability was limited.Moreover, Stillings rarely assigned Webb any work otherthan brake and front-end jobs, but on occasions when hedid assign Webb other small jobs, he found Webb'sperformance to be "fair." Further it would also appear thatWebb's successful test results and certificates show that hecould perform other work, and such is revealed by thetestimony of Stillings on cross-examination:Q. Do these cards have anything to do with thetype of work they can perform?A. To some extent yes.Q. But not in Nasso's case?A. No.Q. But in Webb's case?A. Most definitely.As to complaints by Webb as to his salary and expressinghis desires for increases -this record is clear that Webb,like Elyar and Webber, felt that those mechanics whosuccessfully passed the certification or skill tests shouldreceive some compensation, and, in accordance therewith,they asked employee Crombine to intercede on their behalfand then Webb further enunciated their views on thissubject at the service meeting on July 27. The record isdevoid of any other problem in this regard.i2 In addition to the base salary, line mechanics also received weeklybonuses under a system by Respondent, and Webb frequently received suchbonuses.13 Stillings confirms that he discussed this promotion with Elyar, tellinghim the Company was installing some new lifts, but he would have to askthe front office about it. Thereafter, on or about July 23, according toStillings, he went to the office and informed the owner that he was thinkingof moving Elyar into the line mechanic position, but was then told thatElyar had "a lot of come back work."Steven Elyar began his employment with Respondent inJuly 1975, working as a mechanic preparing new and usedcars for delivery and performing minor repairs. His startingpay was $130 per week while his pay on July 27 was $145per week. His wage increase comprised of two raises, themost recent coming a few months prior to his discharge. Inthe course of his employment Elyar had never received anydisciplinary warnings for any reason, nor had his workperformance been criticized. Moreover, it appears that onor about April or May, Elyar had spoken to Stillings aboutthe possibility of his becoming a line mechanic whenRespondent added new "lifts" to its operation, andStillings indicated that he was "thinking about it." Elyarand Stillings had a similar decision later on when he againraised the subject with Stillings on or about the Fridaybefore his discharge (July 23), and was then told byStillings that it was his intention to promote Elyar to linemechanic.3Stillings contends that the specific reasons for hisdecision to terminate Elyar were his refusal to turn in hiscertification card, his comeback work, and his boastingabout leaving Respondent for other employment. As to thefirst reason, it is clear from prior discussion herein, suchrefusal to turn in his certification never took place. Relativeto the second reason, Respondent introduced severalinternal repair orders which were alleged to be "comeback"of work initially performed by Elyar, and on jobs whichhad been performed by Elyar during the 3 summer monthsof 1976 and the orders Stillings had relied on in deciding toterminate Elyar pursuant to his conversation with the frontoffice on July 23.14Stillings gave a rough estimate to the effect that amechanic in Respondent's shop might possibly work onabout 3 cars a day or maybe 10 cars a week, and furtherestimated that in the 3-month period of May through July,the period relied on by the Respondent, Elyar would haveworked on between 120 (using the 10-car-a-week basis),and 180 cars (using the 3-car-a-day basis). The GeneralCounsel points out that assuming Elyar's five or sixcomebacks were, in fact, comebacks, it is clear hispercentage of comeback work is still below that whichStillings finds acceptable.15As to the contention that Elyar was seeking a jobelsewhere, Stillings' testimony was that Elyar and Webbwere going to walk out, and Colleen Little, the niece of theowner who was employed as a service clerk with Respon-dent, testified that in early July, Elyar asked if she hadheard that Webber and Webb were going to see about a jobat Straub's Buick, and stated that on the following day shementioned this conversation to Stillings, Elyar admittedthat 2 or 3 months before his discharge, he had filled out anapplication with Straub's Buick.Richard Webber began working for Respondent as a linemechanic in May 1975. His starting base salary was $13014 The term "comeback" is used to indicate those cars which have beenbrought back to the dealership by a customer for repair, and it is found thatthe problem could have been or should have been discovered by themechanic who originally worked on the car.is This record shows that George Draper had 12 comebacks and thatNelson Duncan had II comebacks during the same 3-month period withoutdiscipline. See G.C. Exhs. 7(a)-(1) and 8(a)-(k).26 TOM'S FORD, INC.per week, and on July 27, the date of discharge, his basesalary was $174 per week. Webber also participated inRespondent's bonus program, and his increases in compen-sation represented four individual raises with the last raisecoming about 3 months before his discharge. Stillings againadmitted that Webber's wage increases were based on hisproductivity and stated that Webber had received morewage increases during his short tenure of employment thanany other employee.One of the reasons assigned to the discharge of Webberwas his involvement in several shop accidents. Webberrecalled an occasion or two when he had been told not todrive too fast around the shop, that on another occasion hehad dropped an exhaust analyzer machine, and admittedlyhad also damaged a light fixture when the hood of a carstruck the fixture. However, all of these incidents tookplace several months prior to his discharge and he wasnever suspended, never received any written disciplinarywarning, was never verbally warned that his job was injeopardy, or that his work performance was not satisfacto-ry, and other than a few offhand remarks by Stillings at thetime of the above incident, the record is devoid of evidencethat any disciplinary procedure ever resulted from theseincidents or, in fact, that the incidents were ever mentionedagain in any context until the date of the discharge, monthslater.Another reason assigned for the discharge of Webberwas a refusal to turn in his certification card. However, aspreviously discussed, Stillings admitted that he had neverdemanded submission of the cards prior to the servicemeeting, and I have previously found that no employeeactually refused to submit them, as aforestated.One other reason assigned for this discharge wascarelessness in doing repair jobs, and for proof of sameRespondent introduced various documents or "reportcards" received back from customers.'6One exhibit (Exh.3) is dated in September and therefore, could not have beenreceived by Respondent until several weeks after Webber'sdischarge. Another exhibit is undated (Exh. 6), one showsthat several mechanics worked on a car including Webberbut it is impossible to determine which mechanic was beingcriticized (Exh. 7), and Stillings admitted that he could nothave relied on one of the other documents (Exh. 9(g)) as itwas also dated after the discharge. As pointed out, the onlyuntainted documentary evidence in this sequence appearsto be Exhibit 8, which purports to show that, in March1976, the Company received a comeback on a job Webberperformed. However, there is no testimony that Webberwas ever questioned about this job in the intervening 4-1/2months between the complaint and the discharge.As to Webber complaining about his salary afterreceiving more raises than any other mechanic, it isundisputed that Webber enunciated his views at the servicemeeting to the effect that mechanics who passed thecertification tests should be compensated in some way fortheir achievement.It is undisputed that Elyar, Webb, and Webber were thethree leading union adherents in the shop and were theemployees responsible for contacting Local 355, andotherwise promoting the organizational effort whichculminated in the filing of a representation petition by theUnion the day after their terminations. While Respondentcontends that it had no knowledge of the union drive, orthe involvement of the discriminatees in such a drive priorto the filing of the petition, reason dictates that this was notthe case. As further indicated, in the week preceding theterminations, Elyar and Webb promoted attendance at theunion meeting and spoke with many of Respondent'semployees in and around the shop. Following the unionmeeting all three of them spoke with employees who hadnot attended the meeting, encouraged them to support theUnion, showed certain employees copies of union contractsat other shops, and also solicited union authorizationcards. Again, this activity was centered in and around theshop.The General Counsel further points out that in a smallfacility such as Respondent's, where the entire unit consistsof approximately 25 employees, a reasonable inferencemay be drawn that Respondent would be aware of a unionattempt to organize its employees, and that this would beparticularly true where the discriminatees advertised theUnion to other employees and who, in the case ofemployee Smith, would admittedly inform Stillings ofunion activities, as aforestated. Moreover, the close timingbetween the initiation of the protected activity and thedischarges also serves to strengthen the inference ofknowledge. It is also noted that Stillings was familiar withpast union organizational drives from prior experienceswith Respondent, knew that there had been such a drive ayear or two earlier, and then on July 26 went so far as tointerrogate employee Crombine about possibly unionactivity I day before the discharges. There can be noserious question but that Stillings had knowledge of thediscriminatees' union activities prior to their terminations,and I so find.In the instant case, if this complaint were to bedismissed, I would have to believe and conclude that as acoincidence the three leading advocates and organizers forthe Union were all discharged on the same day for varyingwork-related deficiencies, all within I week of the initiationby them of the organizational drive and the day followingthe first union meeting, which discharges were alsoattributable in part because Webb, Elyar, and Webberfailed to cooperate or respond in the request to submit theircertification cards at the service meeting, and even thoughStillings had admittedly made no prior request that they doso. Moreover, Stillings contends that he did not make thedecision to discharge the three here involved until after theservice meeting. Why, then, as suggested by the GeneralCounsel, did Stillings have termination checks preparedbefore the service meeting and only for the three discrimi-natees and why did he decide to discharge only three whileothers may also have passed the tests? I am in agreementwith the General Counsel that the answer to thesequestions lies in the realization that the certification cardissue was a pretext for the real reason for discharge -thedesire of Respondent to quash the incipient union drive byeliminating its chief protagonists -and such motive16 See Resp. Exhs. 3 through 9(g).27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecomes even more apparent upon examination of thealleged work deficiencies of each discriminatee.As indicated, Webb was supposedly discharged becauseof his limited skills -being able to perform only brake andfront-end work. Yet, the record evidence shows that Webbwas hired as a brake and front-end mechanic, performedthis work on an almost exclusive basis because this wasusually the only type of work Respondent assigned him,and performed his work in a fashion which enabled him toreceive regular wage increases which Stillings admits werebased on his performance; and such also must be viewed inthe context of never having received any type of disciplin-ary warning, never having been told that his job was injeopardy, and a record devoid of any evidence whatsoeverthat Respondent's brake and front-end work had declined.Respondent contends that Elyar was discharged becausehe had a lot of comebacks, and because he boasted aboutgetting another job, as aforestated. However, this recordreveals that as of 3 days before his discharge Stillingsintended to recommend him for a promotion to linemechanic, and that the comebacks relied on by Respon-dent in a 3-month period possibly amounted to a figurebelow that considered acceptable by Stillings. This, too,must be considered in the context of Elyar's havingreceived no disciplinary warnings, never having beenadvised that his work performance was other than good,and his having received various wage increases with the lastcoming shortly prior to his discharge. As to Elyar's alleged"boasting" about getting another job -this record showsthat Elyar had filed an application and then mentioned toanother employee that he and others were going to seeabout jobs at Straub's Buick. I suggest that it would beextremely difficult to conclude that such statements andconduct could result in any bona fide basis for discharge,and especially when viewed in context with the othercircumstances. Respondent contends that Webber wasdischarged because of his carelessness in causing shopaccidents. However, as has been noted, the only reliabledocumentary evidence introduced by Respondent showingWebber's carelessness, relates to an accident whichoccurred months prior to the discharge. Moreover, Webberwas never disciplined in any way and was never warnedthat his job was in jeopardy, but, to the contrary, Webberregularly received weekly production bonuses and, in his14 months of employment, received four wage increaseswhich were based on his work performance and which,Respondent concedes, represented the most wage increasesgranted to any employee during such a period.I have found that Webb, Webber, and Elyar weredischarged because they joined or assisted Local 355,sought to bargain collectively through representatives oftheir own choosing, and/or engaged in other concertedactivities for the purpose of collective bargaining or mutualaid or protection.On July 26, Crombine, at the request of the discrimina-tees, spoke to Stillings about possible compensation as tothe certificates, and in the context of that conversationStillings admits to asking: "Was there anything elsebugging these guys; is there any Union stuff going on?"Crombine then recalls advising Stillings that "there aretalks of a union." The questioning by Stillings under thesecircumstances constitutes unlawful interrogation in viola-tion of Section 8(aX 1) of the Act.The Union challenged the ballot of Gordon Scala (Case22-RC-6840) on the ground that he is a supervisor withinthe meaning of the Act. Respondent contends that Scala isa working foreman who does not possess any of the indiciaof supervisory status.Since May 1976, Scala has been working in the new- andused-car section of the service department. This section isunder the overall direction of Service Manager Stillings. Inaddition, decisions concerning how extensively individualcars should be repaired are made by the general salesmanager. Thus, there are two levels of supervision over thenew- and used-car department.Scala testified that after he received an internal repairorder made up by the sales manager or the generalmanager, the repair order would then be logged on a sheet,and after so doing the cardboard copy of the repair orderwould be put in a rack where the mechanics might either behanded the repair order, or they could take it out the rackthemselves. It also appears that the sales departmentestablishes the priority for a particular job, and the day ofdelivery will usually be specified on the repair order.George Draper, a former employee, testified that if Scalawas not at or near his desk a mechanic could simply take ajob from the top of the rack. Moreover, Scala testified thatthe distribution of internal repair orders to the mechanicswas often based on the generally known preference of themechanics. In response to a question whether the distribu-tion of jobs involvesjudgments, Scala stated: "Well, I don'tmake the judgment. It's just common knowledge among allof us. I know what I can do. He knows what I can do. Iknow what he can do. It's general knowledge. We worktogether." As pointed out, this record demonstrates thatthe routing of internal repair orders is nothing more than aroutine function that goes over Scala's desk. Otheremployees can and do pick up orders from the rack atScala's desk and, in turn, select the highest priority job or ajob that suits their abilities, and the selection process worksin an orderly manner even when the mechanics choosetheir own jobs. In fact, Scala is frequently away from hisdesk performing other work.As further indicated, Scala testified that only ManagerStillings is responsible for hiring employees, and alsocredibly testified that he does not interview employees inconnection with hiring, has never recommended anemployee for hire, nor can he transfer any person,recommend transfers, suspend employees, lay employeesoff, recall laid-off employees, recommend promotions, norcan he recommend discharges. Scala stated that he neverrecommended anyone for a raise in the new- and used-cardepartment, and that he does not attend supervisorymeetings, and, in conflict to the testimony of NelsonDuncan, denied giving any direct recommendation relativeto a pay raise for Duncan. Duncan had testified that Scalatold him he had gotten him a raise, but Scala testified thathe merely passed the request for a raise from Duncan tothe service manager, and said that some time later TomLyttle had asked him a question concerning whetheranybody needed a raise. Only at that point, when the28 TOM'S FORD, INC.subject was brought up by the owner, did Scala againmention Duncan's request.Daniel Robertson testified that Scala was called in to askhim some questions before he was hired, but Scala deniedthat he had ever interviewed anybody for a job. Stillingstestified that he had called Robertson back in order to hirehim after having checked his references, and at this timeScala happened to be in the area and he then introducedScala to the newly hired employee. Thus, while admittedlysome conversation took place, it has nothing to do with thehiring process.Several witnesses in this proceeding testified that Scalawas referred to as "Manager," but, of course, the real issueconcerns Scala's duties, and not what other employeesmight have called him. While Scala does not punch atimeclock, it appears that this past arrangement or practicewas continued over into his new position. It is also true thatScala earns more than his coworkers, but this record showsthat he has greater skills and more seniority than the othermen, and his service commission was a carry over from hisformer position of a service writer. As further pointed out,Scala does not maintain his own set of tools, but he doesuse those of his coworkers for a particular job, and since heseldom does protracted mechanical work on any individualcar, there is no need for him to have his own set of tools.I find that any recommendations or directions issued byScala with respect to other employees were routine innature and did not require the exercise of independentjudgment, and further that his powers of directions werelimited and as a result Scala was no more than a workingforeman who merely transmitted work orders and advice toother employees. Moreover, even assuming, arguendo, thatone or two specific instances of supervisory authority havebeen shown, it is, nevertheless, well established thatsupervisory authority of a sporadic and irregular nature isinsufficient to qualify an employee as a supervisor.IV. THE REMEDYHaving found, as set forth above, that Respondent hasengaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action set forth below designed toeffectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Steven Elyar, Victor Webb, and RichardWebber, I shall recommend that the Respondent offerthem immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of the discrimination against them by paymentto them of a sum of money equal to that which they wouldnormally have earned from the date of their discharges, lessnet earnings, during said period. All backpay providedherein shall be computed, with interest on a quarterly basis,17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.in the manner described by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed bySection 7 of the Act, as detailed herein, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(aX)(1) of the Act.4. By unlawfully discharging Steven Elyar, VictorWebb, and Richard Webber, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issued the following recommended:ORDER 7The Respondent, Tom's Ford, Incorporated, Keyport,New Jersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating employees concerning their knowledgeof the Union and its organizational activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Offer to the three employees named herein immediateand full reinstatement to their former positions or, if suchpositions are no longer available, to substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, discharging if necessary any employ-ees hired to replace them, and make theml whole for anyloss of earnings they may have suffered as a result of theunlawful action taken against them in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its place of business copies of the attachednotice marked "Appendix."'8 Copies of said notice, on18 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(Continued)29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforms provided by the Regional Director for Region 22,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."1g The ballots of Elyar, Webb, and Webber were challenged by a Boardagent because their names did not appear on the list of eligible voterssubmitted by the Company. However, since I have found that all three were(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that since the representa-tion case (Case 22-RC-6840), was consolidated concerningthe issue raised by the challenge to the ballot of GordonScala, and my findings of fact and conclusions are set forthabove, the challenge be hereby overruled and the ballot ofGordon Scala be opened and counted, and a revised tallyissue.19discriminatorily discharged prior to the election, they too were eligiblevoters as their reinstatement dates from July 27, 1976. Recommendationsmade herein on all issues raised by the consolidated cases, shall besubmitted directly to the Board.30